 1   WRIGHT, FINLAY & ZAK, LLP
     Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
 3   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 4   (702) 475-7964; Fax: (702) 946-1345
     rreither@wrightlegal.net
 5   Attorneys for Plaintiff/Counter-Defendant, Wells Fargo Bank, National Association as Trustee
 6   for Option One Mortgage Loan Trust 2007-2, Asset-Backed Certificates, Series 2007-2

 7                              UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA
 9
     WELLS FARGO BANK, NATIONAL                       Case No.: 3:17-cv-00735-MMD-WGC
10   ASSOCIATION AS TRUSTEE FOR OPTION
     ONE MORTGAGE LOAN TRUST 2007-2,                  STIPULATION AND ORDER TO
11   ASSET-BACKED CERTIFICATES, SERIES                EXTEND TIME TO FILE
12   2007-2,                                          SUPPLEMENTAL BRIEFING

13                 Plaintiff,
14
     vs.
15
     LEMMIE GARNER; SUSAN CARLILE;
16   WOODLAND VILLAGE HOMEOWNER’S
     ASSOCIATION;
17
18             Defendants.
     LEMMIE GARNER AND SUSAN CARLILE,
19
20                 Counterclaimants,

21   vs.
22   WELLS FARGO BANK, N.A., AS TRUSTEE
23   FOR OPTION ONE MORTGAGE LOAN
     TRUST 2007-2, ASSET-BACKED
24   CERITIFACTED, SERIES 2007-2;
25                 Counter-Defendant.
26
27
28



                                              Page 1 of 3
                       STIPULATION AND ORDER TO EXTEND TIME TO
 1
                             FILE SUPPLEMENTAL BRIEFING
 2
            IT IS HEREBY STIPULATED that Plaintiff/Counter-Defendant, Wells Fargo Bank,
 3
     National Association as Trustee for Option One Mortgage Loan Trust 2007-2, Asset-Backed
 4
 5   Certificates, Series 2007-2 (“Wells Fargo”), Defendants/Counterclaimants, Lemmi Garner and

 6   Susan Carlile ( “Buyers”), (collectively, the “Parties”) by and through their undersigned counsel
 7
     of record, hereby agree and stipulate as follows:
 8
            1. On September 17, 2019, this court filed an Order granting Wells Fargo’s Motion for
 9
10              Summary Judgment [ECF No. 49], which also set an October 1, 2019 deadline to file

11              a status report regarding Buyers’ remaining counterclaim for unjust enrichment.
12          2. On October 1, 2019, the Parties filed a Joint Status Report requesting forty-five (45)
13
                days (to November 18, 2019), for the Parties to file supplemental briefing on Buyers’
14
                unjust enrichment claim;
15
16          3. On October 2, 2019, this court filed a Minute Order granting the aforementioned

17              request, setting a deadline of forty-five (45) days out (until November 18, 2019) for
18
                said supplemental briefing;
19
            4. Since then, the Parties have corresponded regarding potential settlement on the
20
                unjust enrichment claim and Buyers have relayed an official settlement offer to
21
22              resolve the issue, which Wells Fargo is considering;

23          5. Given the above and the upcoming holiday season, the Parties are now hereby
24
                requesting an additional thirty (30) days to allow the Parties additional time for
25
                settlement negotiations, and thus requests up to December 18, 2019, to file
26
27              supplemental briefing on Buyers’ unjust enrichment claim;

28   ///



                                                 Page 2 of 3
          6. This is the first request for an extension and is submitted in good faith and not
 1
 2            intended to cause any delay to the Court.

 3   IT IS SO STIPULATED.
 4
     DATED this 14th day of November, 2019.         DATED this 14th day of November, 2019.
 5
     WRIGHT, FINLAY & ZAK, LLP                      THE KIDDER LAW GROUP, LTD.
 6
 7   /s/ Robert A. Riether ______________           /s/ Karlon J. Kidder ____________
     Robert A. Riether, Esq.                        Karlon J. Kidder, Esq.
 8   Nevada Bar No. 12076                           Nevada Bar No. 11622
     7785 W. Sahara Ave., Suite 200                 620 N. Rock Blvd.
 9   Las Vegas, NV 89117                            Sparks, NV 8989431
10   Attorneys for Plaintiff/Counter-Defendant,     Attorneys for Defendants/Counterclaimants,
     Wells Fargo Bank, National Association as      Lemmi Garner and Susan Carlile
11   Trustee for Option One Mortgage Loan Trust
     2007-2, Asset-Backed Certificates, Series
12   2007-2
13
14
15
                                              ORDER
16
          IT IS SO ORDERED.
17
18                    14th day of ________,
          Dated this ____         November2019.

19
                                                          ________________________________
20
                                                          UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28



                                              Page 3 of 3
